UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1808



TANYI ERNEST AYAMBA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-937-614)


Submitted:   January 12, 2007          Decided:     February 26, 2007


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Payne, BLAIR & LEE, P.C., College Park, Maryland, for
Petitioner. Rod J. Rosenstein, United States Attorney, Jennifer A.
Wright, Assistant United States Attorney, Baltimore, Maryland, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Tanyi Ernest Ayamba, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals     (“Board”)   affirming   the     immigration    judge’s   decision

denying his requests for asylum, withholding of removal, and

protection under the Convention Against Torture.

             On appeal, Ayamba contends that the Board erred in

finding that he failed to meet his burden of establishing his

eligibility for asylum. The record reveals, however, that the

asylum application was denied on the ground that Ayamba failed to

demonstrate that he filed his application within one year of the

date   of   his   arrival   in   the   United    States.      See    8   U.S.C.

§ 1158(a)(2)(B) (2000).          We lack jurisdiction to review this

determination pursuant to 8 U.S.C. § 1158(a)(3) (2000). Given this

jurisdictional bar, we cannot review the underlying merits of

Ayamba’s asylum claim.

             Ayamba also contends that the Board and immigration judge

erred in denying his request for withholding of removal. “To

qualify for withholding of removal, a petitioner must show that he

faces a clear probability of persecution because of his race,

religion, nationality, membership in a particular social group, or

political opinion.”      Rusu v. INS, 296 F.3d 316, 324 n.13 (4th Cir.

2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).              Based on

our review of the record, we find that Ayamba failed to make the


                                    - 2 -
requisite showing before the immigration court.             We therefore

uphold the denial of his request for withholding of removal.

          We also find that substantial evidence supports the

finding that Ayamba fails to meet the standard for relief under the

Convention Against Torture.    To obtain such relief, an applicant

must establish that “it is more likely than not that he or she

would be tortured if removed to the proposed country of removal.”

8 C.F.R. § 1208.16(c)(2) (2005).        We find that Ayamba failed to

make the requisite showing before the immigration court.

          Accordingly,   we   deny   the   petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                        PETITION DENIED




                                - 3 -